In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-3363

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,
                                  v.

Z HAOFA W ANG,
                                               Defendant-Appellant.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
            No. 1:09-cr-00154-14—John W. Darrah, Judge.



   A RGUED O CTOBER 31, 2012—D ECIDED F EBRUARY 25, 2013




   Before E ASTERBROOK, Chief Judge, and W ILLIAMS and
S YKES, Circuit Judges.
  W ILLIAMS, Circuit Judge. Zhaofa Wang was involved in
a high-volume false document conspiracy that produced
an estimated 7,000 phony identification documents for
customers in Illinois. Members of the conspiracy altered
valid passports to match their customers’ identification
information, created fake documents to prove Illinois
residency, and helped their customers obtain state iden-
2                                            No. 11-3363

tification cards or driver’s licenses. Wang participated
in the conspiracy from “no later than 2008” until
February 2009, connecting customers with document
manufacturers, transporting them to state facilities,
collecting payments, and retrieving false passports
for reuse.
  At sentencing, Wang received a nine-level increase to
his base offense level because the district court held
him accountable for more than one hundred false docu-
ments. The court also denied Wang’s request for a minor-
participant reduction, finding that his active role in
the conspiracy did not warrant a reduction. Wang
appeals both of these decisions. We affirm, concluding
that the district court did not clearly err when it
applied the nine-level increase based on the scope of
Wang’s jointly undertaken criminal activity and his
demonstrated commitment to the conspiracy. And
because Wang played an active, essential role in many
aspects of the scheme, the district court did not clearly
err when it denied his request for a minor-participant
reduction.


                  I. BACKGROUND
  Zhaofa Wang participated in a document fraud conspir-
acy that operated in various Illinois cities from 2003
through 2009. Members of the conspiracy obtained Social
Security cards issued to people legally working in the
United States territory of Saipan and altered passports
from the People’s Republic of China (“PRC”) to match
the Social Security cards and to include photos of their
No. 11-3363                                              3

customers. Next, they falsified documents, such as letters
from utility companies, to show Illinois residency. Mem-
bers charged customers $1,500 to $3,000 for the full set
of false identification documents.
   But members did more than just create false identifica-
tion documents for their clients. They also transported
customers or arranged for their transportation to Illinois
Secretary of State facilities to obtain Illinois driver’s
licenses or identification cards using the false docu-
ments. For customers unable or unwilling to take the
vehicle road test, conspiracy members bribed examiners,
who in turn falsely completed their paperwork. And so
the conspiracy could continue, customers who received
driver’s licenses or identification cards either returned
the PRC passports to enable other customers to use
them or paid an additional fee to keep them. According
to the government and the district court, the leader of
the conspiracy likely trafficked more than 7,000 documents.
  The government classifies Wang as a “broker” who
linked document “manufacturers” with customers and
alleges that Wang participated in the conspiracy from
“no later than 2008” until February 2009. Wang claims
that he was merely a driver who transported customers
to the state facilities, collected payments, and retrieved
the altered PRC passports after customers obtained
driver’s licenses or identification cards. Wang estimates
that he transported customers on approximately fifteen
occasions.
 Two months after a December 2008 controlled buy,
Wang and other members of the scheme were arrested.
4                                              No. 11-3363

In total, forty-one people were indicted for activity con-
nected to this conspiracy. Wang pled guilty to conspiracy
to defraud the United States, in violation of 18 U.S.C.
§§ 371 and 2, and aggravated identity theft, in viola-
tion of 18 U.S.C. § 1028A(a)(1). In his plea agreement,
he admitted to conspiring with three others: lead defen-
dant Jun Yun Zhang, document manufacturer Yonghui
Wang, and Jun Xi Zhang, the brother of the lead defendant.
  Section 2L2.1(b)(2) of the United States Sentencing
Guidelines provides for an increase to a defendant’s
offense level based on the number of documents
involved: a nine-level increase for six to twenty-four
documents, a six-level increase for twenty-five to ninety-
nine documents, and a nine-level increase for one
hundred or more documents. At sentencing, the govern-
ment argued that Wang should receive the nine-level
increase based on his co-conspirators’ criminal activities.
Wang, on the other hand, argued that the court should
hold him responsible for only six to twenty-four docu-
ments because he was not aware of the scope of the
conspiracy and it was not reasonably foreseeable to
him that one hundred or more documents were in-
volved. He also asserted that he should receive a two-
level decrease under Section 3B1.2(b) because his role
in the scheme was limited.
  The sentencing court rejected both of Wang’s argu-
ments, set his offense level at twenty-one, and calculated
his guideline range as thirty-seven to forty-six months’
imprisonment on the conspiracy count. The court
imposed a term of imprisonment of thirty-seven months
No. 11-3363                                             5

on that count and a consecutive, mandatory sentence of
twenty-four months’ imprisonment on the aggravated
identity theft count. See 18 U.S.C. § 1028A. Wang
appeals his sentence, arguing that the district court
erred by applying the nine-level increase under Sec-
tion 2L2.1(b)(2) and by denying the minor-participant
reduction under Section 3B1.2(b).


                     II. ANALYSIS
 A. Applying the Nine-Level Increase Was Not Error
   A district court may hold a defendant accountable for
substantive crimes committed by his co-conspirators.
U.S.S.G. § 1B1.3(a)(1)(B). To do so, the court “must
first determine the scope of the criminal activity the
defendant agreed to jointly undertake, and then deter-
mine whether the conduct of others was in furtherance
of, and reasonably foreseeable to the defendant in con-
nection with, that activity.” United States v. Salem, 597
F.3d 877, 888-89 (7th Cir. 2010). We review these
factual findings for clear error, and “we will uphold the
district court’s findings unless, after considering all of
the evidence, we are left with a definite and firm con-
viction that a mistake has been made.” Id. at 884 (quota-
tion marks omitted).
  The Sentencing Commission defines “jointly under-
taken criminal activity” as “a criminal plan, scheme,
endeavor, or enterprise undertaken by the defendant in
concert with others.” U.S.S.G. § 1B1.3(a)(1)(B). Factors
relevant in determining the scope of jointly undertaken
6                                             No. 11-3363

activity include “(1) the existence of a single scheme;
(2) similarities in modus operandi; (3) coordination of
activities among schemers; (4) pooling of resources or
profits; (5) knowledge of the scope of the scheme; and
(6) length and degree of the defendant’s participation
in the scheme.” United States v. Salem, 657 F.3d 560, 564
(7th Cir. 2011) (internal citations omitted).
  As the district court noted, Wang acknowledged in
his plea agreement that he conspired with several
others, including the lead defendant, “to willfully and
knowingly furnish to another for use a false, forged, and
counterfeited passport, or instrument purporting to be
a passport . . . .” Relying on Wang’s plea agreement,
the district court found that the scope of the criminal
activity Wang agreed to jointly undertake included the
full range of the conspiracy’s criminal activities
specified in his plea agreement. Wang played a
personal role in most of that jointly undertaken activity
by locating customers, connecting them with document
manufacturers, helping them use false documents to
obtain Illinois driver’s licenses or identification cards,
collecting payments, and retrieving falsified passports
for reuse. (He did not, apparently, manufacture false
documents.) Wang also admitted that he “knew that
many [c]ustomers were using the false PRC passports
to obtain Illinois driver’s licenses or identification
cards in alias identities.”
  Applying this information to the relevant factors, the
district court did not clearly err when it determined
that Wang agreed to jointly undertake most—if not all—of
No. 11-3363                                             7

the conspiracy’s criminal activity for the time he was
involved in it. There was one single scheme to manufac-
ture and distribute false documents and Wang was a
key participant in it. The conspiracy’s activities were
highly coordinated, and Wang had clear responsibili-
ties. And although Wang was not involved in the con-
spiracy from its inception, he did participate in it for
a substantial period of time.
  Wang argues that he was not aware of the scope of
the scheme. But the district court, which relied on the
specific activities Wang admitted to being involved in
and the people he acknowledged conspiring with, did not
clearly err by concluding otherwise. Wang understood
the nature of the conspiracy and the various criminal
acts it required, and he actively participated in them.
And at the very least, he was aware that the conspiracy
involved three other people he admitted conspiring
with. This is not a situation where the defendant did
not understand the nature of the conspiracy in which
he was involved. For example, we remanded a case for
resentencing when the district court held a defendant
accountable for a substantial amount of crack cocaine
even though he sold only powder cocaine to a co-con-
spirator and the government offered no evidence that
he sold crack cocaine or knew that his co-conspirator
intended to convert the powder into crack. United States
v. Soto-Piedra, 525 F.3d 527, 531 (7th Cir. 2008). In that
case, we found that the district court improperly held
the defendant accountable for actions he did “not assist
or agree to promote.” Id. at 533. Unlike that defendant,
Wang was a full participant in the conspiracy. He under-
8                                           No. 11-3363

stood that the goal of the conspiracy was to manufacture
and distribute false documents, actively assisted the
conspiracy, and knew that the conspiracy involved at
least the three people whose criminal activity the
district court found to be relevant conduct.
  After determining the scope of the jointly undertaken
criminal activity, the district court then found that it
was reasonably foreseeable to Wang that the conspiracy,
which the district court estimated serviced twenty to
thirty customers per week for several years, involved
more than one hundred documents. In a minute order,
the court stated that its finding of reasonable foresee-
ability was based on the facts that Wang: (1) was
involved in the conspiracy for at least a year; (2)
“shared a close personal and working relationship with
Jun Xi Zhang, the lead defendant’s brother, who also
worked in the business”; (3) acknowledged that he con-
spired with Jun Yun Zhang, the lead defendant, and
Yonghui Wang, both of whom admitted that it was fore-
seeable to them that the offense involved more than
one hundred documents; (4) was aware that he was
engaged in a “high-volume” document fraud business;
and (5) admitted using passports multiple times. (So,
despite Wang’s argument that “the reasons for the
district court’s determination were not articulated with
any degree of precision,” the district court did express
the facts supporting its determination.)
  Wang argues that because he did not know how many
other drivers the conspiracy employed, he could not
have been aware of the number of documents involved
No. 11-3363                                              9

beyond the fifteen he acknowledges personally handling.
But “[f]oreseeability is not equivalent to actual knowl-
edge,” United States v. Aslan, 644 F.3d 526, 537 (7th
Cir. 2011), and the reasonable foreseeability inquiry
does not rest on Wang’s awareness of specific trans-
actions. Furthermore, “[a] defendant need not know of a
co-schemer’s actions for those actions reasonably to be
foreseeable to the defendant.” Id. Nor does a defendant
need to interact with his co-conspirators to be held ac-
countable for their substantive crimes. See United States
v. Adeniji, 221 F.3d 1020, 1029 (7th Cir. 2000).
  The district court’s task at sentencing was not to
divine how many customers Wang was aware of, how
many of the forty-one indicted people Wang was per-
sonally acquainted with, or whether he knew the
number of times the conspiracy’s members used each
false document. Rather, the court could determine rea-
sonable foreseeability based on whether Wang “ ‘demon-
strated a substantial degree of commitment to the con-
spiracy’s objectives, either through his words or his con-
duct.’ ” United States v. Acosta, 534 F.3d 574, 585-86 (7th
Cir. 2008) (quoting United States v. Zarnes, 33 F.3d 1454,
1474 (7th Cir. 1994)). The evidence before the district
court was sufficient to find that Wang was fully com-
mitted to the conspiracy’s objectives. He transported
customers, delivered false documents, collected pay-
ments, and, perhaps most important, facilitated the con-
spiracy’s continued existence by retrieving false docu-
ments for reuse. And he did this knowing that at least
three others were also involved in the same scheme.
10                                            No. 11-3363

   The only evidence of a limited commitment is the
fact that Wang’s involvement began “no later than 2008,”
five years after the start of the conspiracy. But there is
no evidence that the court held Wang accountable
for documents that predated his involvement in the
conspiracy. At oral argument, the government asserted
that the district court held Wang accountable only for
the criminal activity associated with the three people
Wang admitted that he conspired with for the time
period he was involved in the conspiracy. Wang did not
argue otherwise. Given the length and nature of Wang’s
involvement, the district court did not clearly err when
it found that it was reasonably foreseeable to Wang that
the conspiracy involved more than one hundred docu-
ments.


 B. Declining to Apply the Minor-Participant Reduc-
    tion Was Not Error
  A defendant seeking a minor-participant reduction
under Section 3B1.2(b) “must prove by a preponderance
of the evidence that he was substantially less culpable
than the average participant in the criminal enterprise.”
United States v. Lopez, 545 F.3d 515, 516 (7th Cir.
2008). Wang argues that he should have received
this reduction because he was not involved in the
scheme for its entire duration, did not know of its
extent, did not participate in the majority of the fraud,
and was only one of several transporters. The district
court, which found that Wang “was an active partici-
pant in the document fraud business,” determined that
No. 11-3363                                               11

he was not substantially less culpable than the other par-
ticipants and, therefore, was not entitled to the reduc-
tion. We review the denial of a minor-participant re-
duction for clear error. United States v. Rodriguez-Cardenas,
362 F.3d 958, 959 (7th Cir. 2004).
  The key factor for a minor-participant reduction is
the defendant’s relative culpability, and as discussed
above, Wang was fully involved in the conspiracy. Over
a significant period of time, he played an active,
essential role by locating customers, transporting them,
delivering false documents, collecting payments, and
ensuring that customers returned the false passports
for reuse. Even if others were more culpable, the court
did not clearly err by denying the minor-participant
reduction. See United States v. McKee, 389 F.3d 697, 700
(7th Cir. 2004) (“where each person was an ‘essential
component’ in the conspiracy, the fact that other
members of conspiracy were more involved does not
entitle a defendant a reduction in the offense level”).
And as the district court noted, Wang’s argument in
favor of the minor-participant reduction only shows
that his level of involvement did not warrant an offense-
level increase for an aggravating role in the conspiracy.
See U.S.S.G. § 3B1.1.


                   III. CONCLUSION
  For the reasons set forth above, we A FFIRM Wang’s
sentence.

                           2-25-13